United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Elmhurst, IL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 18-1111
Issued: April 30, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

On May 10, 2018 appellant filed a timely appeal from a February 15, 2018 decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 18-1111.
On July 20, 2016 appellant filed a traumatic injury claim (Form CA-1) alleging that on
July 18, 2016 he sustained a low back injury while in the performance of duty. He stopped work
on July 19, 2016 and has not returned.
By decision dated September 9, 2016, OWCP denied the claim, finding that the medical
evidence of record was insufficient to establish a diagnosed condition in connection with the
accepted July 18, 2016 employment incident.
On September 21, 2016 OWCP received an August 25, 2016 attending physician’s report
(Form CA-20) from Dr. Shivani Chadha, an anesthesiologist and pain management specialist.
Dr. Chadha reported the history of the July 18, 2016 employment incident and diagnosed a low
back strain. On May 2, 2017 OWCP received an August 22, 2016 duty status report (Form CA17) from Dr. Chadha and a July 19, 2016 Form CA-17 from a chiropractor whose name is illegible .
OWCP also received evidence pertaining to a right knee replacement surgery in March 2015.

Appellant again requested reconsideration on October 12, 2017 and advised that his
physician had provided an updated diagnosis which should be sufficient to establish his claim.
By decision dated February 15, 2018, OWCP denied appellant’s request for
reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of error.
It noted that the only evidence reviewed on reconsideration was appellant’s narrative statement
and that he had failed to provide factual or medical evidence in support of his claim.
The Board finds that OWCP failed to review Dr. Chadha’s reports or the chiropractor’s
July 19, 2016 Form CA-17 report. In the case of William A. Couch, the Board held that, when
adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a claimant
and received by OWCP before the final decision is issued.1 The case will therefore be remanded
to OWCP to enable a proper consideration of the evidence that was of record at the time of its
February 15, 2018 decision to be followed by an appropriate decision regarding appellant’s request
for reconsideration.
IT IS HEREBY ORDERED THAT the February 15, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: April 30, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

1

William A. Couch, 41 ECAB 548, 553 (1990).

2

